Citation Nr: 0520908	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from October 1983 until 
November 1985.  

In March 1994, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A May 1994 rating decision denied the veteran's claim.  The 
veteran did not perfect an appeal as to that decision.  

In August 2002, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  The December 2002 
rating decision denied the veteran's request.  The veteran 
disagreed with the December 2002 rating decision's denial of 
his request to reopen his previously denied claim and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2004.

Other matter

The December 2002 RO rating decision also granted service 
connection for tinnitus.  The veteran did not appeal that 
decision.


FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied service connection 
for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1994 decision does not raise a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's May 1994 decision denying the reopening of a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the May 1994 RO decision, new and material evidence 
has not been received, and so the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for bilateral hearing 
loss.  Essentially, he contends that acoustic trauma suffered 
during service has caused him to develop bilateral hearing 
loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the December 
2002 rating decision and the January 2004 SOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2002 which was specifically intended to address the 
requirements of the VCAA.  The September 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
his claims, specifically that new and material evidence was 
required.  For evidence to be new it must be "submitted to 
VA for the first time." For evidence to be material it 
"must bear directly and substantially upon the issue for 
consideration."  Thus, this letter, along with the December 
2002 rating decision and the January 2004 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 letter, the veteran was informed that VA was 
responsible for getting his service medical records, service 
department records and VA treatment records, that is to say 
records held by Federal agencies.  The letter further advised 
that VA would make reasonable efforts to get any private 
records identified by the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its September 2002 letter that 
the veteran should provide "the name of the person, agency 
or company who has records that you think will help us decide 
your claim" as well as "the address of this person, agency 
or company" and "the approximate time frame covered by 
those records."  The veteran was further advised that he 
would need to execute an authorization for any private 
medical treatment records that he wanted VA to request.  A 
copy of the release was enclosed.   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" and to send 
to VA any evidence that he had to support his claim.  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that the veteran was informed the he could submit or identify 
evidence other than what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the September 2002 letter expressly 
notified the veteran and his representative that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2002, prior to the 
expiration of the one-year period following the September 
2002 VCAA notice, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the notice sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  The 
veteran's claim was first adjudicated in December 2002, after 
the veteran had received VCAA notice in September 2002.    

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003). 

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.  

The unappealed April 1994 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claim for service connection for 
bilateral hearing loss may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a) (2004).  

In the RO's April 1994 denial, it was determined that the 
evidence of record did not indicate a current hearing loss 
disability for VA purposes.  See, 38 C.F.R. § 3.385 (2004).  
That is to say, Hickson element (1), current disability, was 
not satisfied.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after April 1994) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's suffers from hearing loss for VA 
rating purposes.  

Evidence added since the time of that denial includes the 
veteran's statements that he incurred in-service injury to 
his hearing and a November 2002 VA audiology examination.  

The November 2002 audiology examination showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000 	Avg.
Left		35	25	20	15	30	23
Right		35	25	20	25 	20	23

Maryland CNC results at that time were 100 percent for each 
ear.  

For bilateral hearing loss, current disability for VA rating 
purposes is defined by 38 C.F.R. § 3.385.  In order to meet 
the criteria of a current hearing loss disability, the 
medical evidence must show an auditory threshold of 
40 decibels or greater for one of the five tested 
frequencies; or thresholds for at least three of these 
frequencies at 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  As indicated above, the veteran scored 100 
percent in both ears during the November 2002 administration 
of the Maryland CNC test.  Further, the November 2002 
audiogram results do not meet the criteria of hearing loss 
based on either of the decibel criteria.  The medical 
evidence therefore does not show that the veteran has a 
current hearing loss disability for VA rating purposes.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the November 2002 VA examination report, although 
new, is not material, because it does not indicate that a 
current disability exists, a crucial element which was 
lacking at the time of the March 1994 RO rating decision.  
On the contrary, the November 2002 VA audiology examination 
report indicates that the veteran does not meet the 
regulatory requirements for hearing loss disability found in 
38 C.F.R. § 3.385.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to the appellant is 
not new and material].

The remaining additional evidence consists of the veteran's 
contentions.  These contentions are essentially reiterative 
of similar contentions which he made in 1994 and therefore 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

Moreover, to the extent that the veteran is contending that 
he experiences hearing loss for VA service connection 
purposes, it is now well established that as a lay person 
without medical training he is not competent to opine on 
medical matters such as diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements to this effect are accordingly entitled to no 
weight of probative value.  Moreover, in Moray v. Brown, 5 
Vet. App. 211 (1993), the United States Court of Appeals for 
Veterans Claims noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  As such, the veteran's statements are not 
competent medical evidence sufficient to show that a hearing 
loss disability exists.  

The Board notes, as it did in the Introduction, that the 
veteran has recently been granted service connection for 
tinnitus.  He appears to assert that a diagnosis of tinnitus 
is indicative of hearing loss.  However, tinnitus and hearing 
loss are separate disabilities, and medical evidence of the 
existence of the one does serve to demonstrate the existence 
of the other.  The veteran's lay statements to the contrary 
are not material.  See Espiritu, supra.

Accordingly, the newly submitted evidence does not bear 
substantially on the unestablished fact, current disability, 
and further does not raise a reasonable possibility of 
substantiating the claim.  New and material evidence having 
not been submitted the claim fails on that basis.  

In short, as discussed in detail above, the additionally 
received evidence does not indicate or even suggest that the 
veteran's hearing loss meets the criteria established in 
38 C.F.R. § 3.385.  Accordingly, the additional evidence does 
not pertain to an unestablished fact (current disability) and 
does not raise a reasonable possibility of substantiating the 
claim.    

Accordingly, for the reasons set out above, the Board 
concludes that new and material evidence has not been 
received.  The claim is not reopened and the benefit sought 
on appeal is denied.  


ORDER

New and material evidence not having been received, the 
request to reopen the previously denied claim of entitlement 
to service connection for hearing loss is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


